Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 1 of 37 PagelD: 448

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

EX PARTE PETITION OF THE REPUBLIC
OF TURKEY FOR AN ORDER
DIRECTING DISCOVERY FROM HAMIT
CICEK, PURSUANT TO 28 U.S.C. § 1782.

Civil Action No. 2:19-cv-20107-ES-SCM

 

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO
VACATE ORDER PURSUANT TO E.R.CP. 60(b), OR TO
QUASH SUBPOENAS PURSUANT TO F.R.C.P. 45(b)(@3)

 

WEINER LAW GROUP LLP

629 Parsippany Road

P.O. Box 438

Parsippany, NJ 07054-0438

Phone (973) 403-1100
rberutti@weiner.law

Attorneys for Interested Party, Hamit Cicek

Of Counsel and on the Brief:

Ronald A. Berutti, Esq.
Gwyneth Murray-Nolan. Esq.
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 2 of 37 PagelD: 449

 

TABLE OF CONTENTS
Page
Contents

TABLE OF CONTENTS .......cccccccccsessceceseceeseneteeteraenessererseseensedestesessusessvasssesseaseensesseseeseateeeenseesens es i
TABLE OF AUTHORITIES 0.0... ec eeeecsenersenecesercserecsssseseeeussessncsnesesesesseesesseseestenssansssenssessnasseses il
PRELIMINARY STATEMENT ......ccecccsseceeesseeesesseeaseseceeensnesnessacneeseessvaesausesseaseasssseeessessaresseries 1
STATEMENT OF FACTS .....ccccceccscesesceseeseceseeeeesceeeeenenensesasseessecrsenssaseraasasersaesnenteastressasseneessenens 5
A. The Treaty of Extradition and Mutual Assistance in Criminal Matters. ..........0::ccee 5

B. The Republic of Turkey failed to Disclose to the Court that Mr. Cicek is
Wanted in Turkey for Alleged Political ‘Crimes’. 0.0... ecsssestssescsessseeeneseecesseseseesaes 6

C. The Persecution of Members of the Gulen Movement by the Republic of
TUrkey. ccccccsccesceseeeceeceeeeceseeaeeeaesansseseassaessanscesesansseseenssneearenseessesseecssssensessssesssessesaneseess 7
LEGAL ARGUMENT ......cccccsescseeeeeeseseeeesceeneeeresseneererseneerescesesssnsssnsessesecneesseansseenessesseeeeanerees 19
POINT I oo cccccccscscecsscsenesseneeseeseeeeaecenssnecsenscscsseserserevaceeerenscsessenstsseseessesssersesneasesteenssssestereatenesesseaees 19

THE ORDER GRANTING THE REPUBLIC OF TURKEY THE RIGHT TO SERVE
SUBPOENAS SHOULD BE VACATED, PURSUANT TO FED. R. CIV. P. 60(B), DUE TO
ITS FRAUDS, MISREPRESENTATION, AND MISCONDUCT, AND THAT OF ITS

ATTORNEYS, AND THE LACK OF DUE PROCESS AFFORDED MR. CICEK, |... 19
POINT IL... ceeesececeeesneecerenseceesaceneesnesseeneseaessecnnecuseassceausesaseanssaseasssseesnesnaseasfresnascneeseaseenenaseees 29
THE SUBPOENAS SHOULD BE QUASHED. 0... cece eceescceeseeereecseerensesseesssseeneneneeseerensenenes 29
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 3 of 37 PagelD: 450

 

TABLE OF AUTHORITIES
Cases
Armstrong v. Manzo,
380 US, 545, 552, icc ccccccsscsscscsseeesseesesseessoeecnarensseseeueesssessssssassedsenescansearseesonteersnseesaees 27,29
Baldwin v. Hale,
1 Wall. 223 occ ccccccsscscessecseecesserscentresssapsseecesssesscasseeeesassesnsesaeacasscsauassceeesecsesseneceueasceeeenenes anaes 27

Brown v. Pennsylvania Railroad Company,
F.2d 522, 527 (3d Cir. 1960) oo... cccesecsssessesnecnecsescescecsersacesasneeesssceessseteeenseseesaseaeenaseasraseeas es 20

Cf. DKT Memorial Fund Ltd. v. Agency for International
Development,
887 F.2d 275, 307-308 (C.A.D.C.1989) ooo ccceeesesseeseeeeteeeerenssesessaesaneaesassneseseaseasrereeaeenres 23

' Fears vy. Wilhelmina Model Agency, Inc.,
Case No. 02-cv-4911, 2004 WL 719185, at *1 (S.D.N.Y. Apr.
1, 2004) oe ceccsscneceeseeceneeceeseaeeeetensseeesesetseascaseceveressersessvaereeseeasherdensetsssnedseassadesseseanensscseeseneees 30

Floorgraphics Inc. v. News Am. Mktg. In-Store Servs., Inc.,
434 Fed. Appx. 109, 111 Gd Cir. 2011) eee eee re eretseseeceeserasseeesasensnsseeaeseaseesersrines 20

Fuentes v. Shevin, 407 U.S. 67, 80 (1972). uo. .cececcecccsceceeeeseceeeneaceeeaneaeeeneneaeeesceesaeesetersesereeneastenensees 27

Grannis v. Oredean,
234 ULS. 385, 34 S.Ct. 779, 58 L.Ed. 1363 ooo ccssccecsseccerseescneecsreeesrescesneesdeaeseseeeeeesecaeeneees 27

Hovey v. Elliott,
167 U.S. 409 vo. ccceceessecsesseenseseeseescenscesesseeesessassaesacasaeeaeeceeaeeaeesesseesaeeeeesesusessnaaesueesssrsseseasogs 27

In re Lazaridis,
865 F. Supp. 2d 521, 526 (DNL. 2011) ec eeeeseeeeeceeerereenenerteerendpestestenesaeeesseeeeesaeeneees 25

Info-Hold, Inc. v. Sound Merch., Inc.,

538 F.3d 448, 455 (6th Cir, 2008). ooo ccc ccceeeeeeeeeeceseeeeeneeteeseesaeeneeneessesseesaeeaereeeeesiseraaeaes 20
Intel Corp. v. Advanced Micro Devices, Inc.,
542 ULS. 241 (2004) occ ccecccceeecseeeeeecneeseesenseesevaesacseesaseaseensecaseserseenerasersesnsersessessbestedspenses 24, 25

il
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 4 of 37 PagelD: 451

Jordan,
1996 WL 528950 voc ecceccssecevcererssuseessccscersessneeersesesseensstessussecsscsseseecsesseseesssesceaseusssereesseaaeees 19

Mannington Mills, Inc. v. Armstrong World Indus., Inc.,
206 F.R.D. 525, 529 (D.Del. 2002) oo... ceccscccscssecesessnesereesnecreessnssenesceeneenecetensnieseneassensasaeas 29,30

Minneapolis, St. Paul & SS. Marie Ry. Co. v. Moquin,
283 U.S. 520, 521-522 (1931) voceccccsceccessesseeseesceaeeeeeensersecseseesserseeascssesessasacnevaeeetenssersesnerase res 20

Murphy v. Waterfront Comm'n of NY. Harber,
378 U.S. 52 (1964)... eececeeccsessensesesssececeaeesesseaereesasesesscaesesaseeseeassssseeaeseeseeesnecsessaesenanesrarsaseees 23

Seaboldt v. Pennsylvania R. Co.,

290 F.2d 296, 300 (3d Cir. 1961) oo. eee rseersenereeeenseeeeessteescdsessacsncseseeseasseseenescersenenscereas 20
State v. Camacho,

218 N.J, 533, 543 (QOVA4) ce cccesecsseneeeeeseeeeseeaeseeserseteesesvasseesevsee ceesseasersessenesseereenssiensectentes 22
State v. P.Z.,

152 N.3. 86, LOL (1997) oe cececseesscseeeceeeetenececescesnesessenaneaspenscseeeeeeaeesseresssaeredseeeeseevesseusersaueass 22
State v. Reed,

133 N.J. 237, 250 (1993) oo. ceccecsessecsesscseeeetsscrersssnereetesessversesreenseneeeseiesessaeseessatesstescseeendecenaes 22
State v. Strong,

110 N.F. 583, 595 (1988) occ cececceeeseteeeeesceesesseeeeeessceseeseesaseaeeaseaesaaseteasaseaererseanesessaeens 22
US. v. Balsys,

524 ULS. 666 (1998) oo. ec eccseeseeceeseeeeeesrscnseeeseaesneeceesreeeenedseeenesecseeacessseseeusseeeneseesensiaeeeees 22, 23
United States v. Sealed 1, Letter of Request for Legal Assistance

from the Deputy Prosecutor Gen. of the Russian Fed'n,

235 F.3d 1200, 1206 (9th Cir. 2000) ccc cc cecccceeseecseeneeeeenetseeeseesenneenaesneeraeeneteassanseserenses 28
United States v. Tiede,

86 F.R.D. 227 (U.S.Ct. Berlin 1979) ooo eceescceeersesseenesneresensenreeeneeseeteeteniacsciacseneesasensaneete 23
United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271

(2010). eeecsescesssscssecserseeeesseseesceteessessesevacseeensscssessssessessaeaseasnerseetessessnereessniseesnedseaseesssaneeaserenas 27
Windsor vy. McVeigh,

93 US. 274 .cccecccesscscssscessencenensceseessssonaesteaseesescsesaetscessonscensseasensseessanseaea reseeeoreseeestieeeenig/sussueeneegs 27

iti
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 5 of 37 PagelD: 452

Statutes

28 U.S.C. § 1782 occ ccccceeenesseeseesceeeeeesceseeaceeneaseneceasensessaesecsensaseeeaseesseaseeesensassessevaseaereseaenees 1, 25
NAFSA. ZA AAD ccc ccenceceeeceseeeneeaeceeseeeecseeasseceeaeraseenderscsnecesaensesassateaseeanadseaeneaeseraasasas 22, 24
Other Authorities

Biunno, Weissbard & Zegas,

Current N.J. Rules of Evidence (GANN), Comment | to Rule

S03 oieeceesssssceeesceeeeesscecesneaensecassneesesseaseeesessaescesaeacesevaeaessesassaceesseseessesaseveraseascoansesesenseeesseseanaeees 22
E. Griswold, The Fifth Amendment Today 7 (1955) .ceseccecssceecessesseeeereseesetsaresseseereassseaneeasssaasens 23
Freedom in the World 2019 .occcceccccscssccsssseessascseessseceecsscssescesessecnseceseeneesaseesesenecneenseseseaseseensuseesees 16
New York Titttes ....ccccececsesseessecssessesceeeseesscenecseceesasecaseesesassecnsesseescesseseseaecaaseasesesasenseenseaneseesasseeaseans 15
Rule of Law Index 2019 vocccecccccersscsesssscsesnsevsceestevsecsueeseessseseecsterseses:eeesscaeseeseeseseesaceensasesesaeeese 16
S.Rep. No. 88-1580,

88th Cong., 2d Sess. (1963), reprinted in 1964 U.S.C.C.A.N.

3782, 37BB. eeeeccccecscceeeescs cesses rsenacesseonsscenescceserseenseaessessecesecenersseassaceneoneeaserseaeeesstvaesanareeesesaeause 28
Turkey 2018 Human Rights RePort..cccccccccccccscccessscsseesseeseeecesscecssssaseaeseseeaasedsesasssesseeeseatseensassneaseass 7
Rules
Fed. R.Civ.P. VCD) o.ecececceeceesseeseeeteensseatesensetseesceeseenscsneseseaseesceaseaseacaseseseaserseesensesasesesssnareeneaeeers 25
Fed RCIV.P. 45 ooo. cecscseessecseenseesreseeesteneessteneeespicsseaseneceeauseeegesseececeasenscaasceeseaaseesnsesenaaaees 1, 29, 31
Fed. R.CIV.P. 60. cceeeeeeseesecnecsetsessevaseceseasecsnerarsceneeessessressesnesatanenees 1, 19, 20, 26, 27, 28, 29, 31
NF REL 5038 eecccesceceecsesseecseeseesesenserenacnecsenensasaeesenesasaeseesenesarssseenaeastseaeessnssassensesseseransesseassea 22, 24
ND RAPLC. 3 Liccccccccsssesseseseceacesceaceaersanseseeansaseeeseassnesasesseaseeevsauasecsscenseseeaneassscnnseasvasseerenaesessneesnees 25
NURIP LC. 34 ccececscsceseeneneesseesceseveesserseneesrevensesseeesesesevseeseenseasressessnsesensersestenseasenstrivstesiessateets 25

iv
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 6 of 37 PagelD: 453

Treatises

Extradition and Mutual Assistance in Criminal Matters,
32 UST. BLL eee ceecsseeeseseseseecssacesceuscaceceecneeseavascsecnsnaccagessteageecssnaventeasseeasaeeneensseatensvaaeasasens 5

Constitutional Provisions

US. Constitution... cceccsecssscsecsssecsccecessenencceceeseesuseceeeecescnacescesensestnaassceseeaesenaesceeseseanscesseseercaes 22
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 7 of 37 PagelD: 454

PRELIMINARY STATEMENT

Hamet Cicek (“Mr. Cicek”) moves this Court, pursuant to Fed. R. Civ. P. 60(b), for an
Order vacating an Ex Parte Order which granted the Republic of Turkey the right to subpoena
him for documents and testimony, pursuant to 28 U.S.C. § 1782 (the “Statute”) (Declaration of
Ronald A. Berutti [“Berutti Dec.”], Ex. P). Alternatively, Mr. Cicek seeks entry of an Order
quashing the subpoenas, pursuant to Fed. R. Civ. P. 45(d)(3) (Berutti Dec., Exs. A and B). The
Fx Parte Order was obtained by the Republic of Turkey based on its own fraud,
misrepresentations and misconduct and, probably, that of its attorneys. More specifically, the
Republic of Turkey and its attorneys failed to disclose to this Court that in 2016, Mr. Cicek was
formally charged by the Republic of Turkey with an alleged crime for which he is being
prosecuted, The charges against Mr. Cicek are politically motivated allegations that he is a
terrorist. They are part of an internationally-condemned worldwide persecution by the Republic
of Turkey--which includes widescale abuses of basic human rights--of the hundreds of thousands
of Turkish citizens which it is similarly targeting. Further, the Order was entered without notice
to Mr. Cicek or opportunity to be heard in objection, in violation of his due process rights, thus
causing him grievous prejudice.

In obtaining the Ex Parte Order without disclosing the evidence of the criminal
proceedings against Mr. Cicek, the Republic of Turkey and its attorneys have surreptitiously
recruited this Court to participate in a world-wide persecution of innocents being carried out by

the Republic of Turkey.! The civilized world has roundly condemned the Republic of Turkey’s

 

! King & Spalding LLP represents the Republic of Turkey in the underlying arbitration which led
to its filing the Petition. In support of their Petition, they expansively briefed the allegations that
Mr. Cicek is associated with a terrorist organization. See, e.g., Declaration of Viren Mascarenhas
795, 6, 9 (detailing Attorney Mascarenhas’ purported knowledge of the terrorist investigation
into Mr. Cicek’s media company by the Republic of Turkey); Brief in Support pp. 1-6

1
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 8 of 37 PagelD: 455

actions in such regard. Certified translations of a Warrant of Seizure and a Search Warrant
against Mr. Cicek, among other relevant criminal process, have recently been received by his
attorneys. (Berutti Dec., Exs. D-G). The Republic of Turkey is using the Statute and our courts
as a method of illicitly gathering information to aid and assist in its prosecution of active
criminal proceedings against Mr. Cicek, which have been ongoing since July 2016. In so doing,
the Republic of Turkey is attempting to circumvent the Treaty on Extradition and Mutual
Assistance in Criminal Matters Between the United States of American and the Republic of
Turkey (the “Treaty”). It plainly is doing so because it recognizes that the United States will not
aid the Republic of Turkey in its efforts to persecute Mr. Cicek. Similarly, the Republic of
Turkey is seeking to violate Mr. Cicek’s rights under the Turkish Constitution and, it is
submitted, New Jersey’s statutes and laws with respect to Mr. Cicek’s right not to give evidence
against himself.

The politically motivated and false charges against Mr. Cicek are part of the Republic of
Turkey’s relentless efforts to repress purported political opponents of Turkish President Recep
Tayyip Erdogan and his regime, purportedly arising out of an alleged failed coup attempt in July
2016. Specifically, the Republic of Turkey’s illegitimate efforts are aimed at perceived

supporters of a peaceful philosophy, which alternatively has been called “Gulen Movement”

 

(including, without limitation, that Mr. Cicek was a direct participant in an alleged scheme in
which he transferred shares of his media corporation, which was being investigated for links to
“a known terrorist organization ... FETO” (id at 3). Since the Republic of Turkey is claiming in
the arbitration, per its Petition, that the transfer of shares was a sham designed illegitimately to
seek treaty protection in order to frustrate the Republic of Turkey’s investigatory efforts, it is
inconceivable that the criminal charges against Mr. Cicek are not part of the arbitration record. It
is highly doubtful that King & Spalding was unaware of the criminal charges levied against Mr.
Cicek by their client. At minimum, they were on inquiry notice and failed to so inform the Court

when they filed the Petition. Thus, all references to the attorneys’ knowledge herein are based on

2
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 9 of 37 PagelD: 456

worldwide, and “FETO/PDY” by the Erdogan regime. Had Mr. Cicek been given notice of the
Ex Parte Petition and an opportunity to be heard, he would have amply demonstrated that the
Republic of Turkey is not legally entitled to any such relief, and that the Court should not have
exercised its broad discretion to enter an Order under the Statute, even if the Republic of Turkey
had been on firm legal footing in seeking the Order, which it was not.

The “Gulen Movement” is an inclusive and moderate Islamic philosophy with no known
structure. “Gulen Movement” actually describes followers of a moderate Islamic cleric,
Fethullah Gulen, whe has peacefully lived in exile in the United States since 1999. Indeed, Mr.
Gulen has denied any responsibility for, and otherwise has condemned, the purported coup
attempt. Mr. Gulen’s teachings inspire people to support numerous admirable causes, such as
education, peace and dialogue among religions, advancement and strengthening of civil society,
democratic participation, and the rule of law. The United States, the United Kingdom, the
European Union, and the United Nations, do not consider the Gulen Movement to be a terrorist
organization. Its supporters are only so seen by the Republic of Turkey, whose broadly-
condemned crackdown has been felt by tens of thousands of civil servants and private citizens of
Turkey, including widescale termination of judges, lawyers, police, and educators who are
suspected of supporting the movement. Tens of thousands of arrests; reported torture of those
believed to be associated with the Gulen Movement; reported international kidnappings of Gulen
Movement supporters--who then are brought back to the Republic of Turkey and believed to be

imprisoned and tortured--and a wholesale crackdown on a free press, are also widely reported.

 

information and belief that at all pertinent times, they knew that Mr. Cicek is being prosecuted
for such alleged crimes in the Republic of Turkey.

3
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 10 of 37 PagelD: 457

The fact that the Republic of Turkey formally charged Mr. Cicek with such “crimes”,
dating back as far as July 2016, rendered the Republic of Turkey ineligible for relief under the
Statute. Mr. Cicek’s status as a wanted alleged criminal barred the Republic of Turkey from
obtaining relief under the Statute. Yet such facts were not disclosed to this Court in the
supporting Declaration of Viren Mascarhenas, Esq., or in the supporting Brief. Further, given the
criminal charges, Mr. Cicek has an absolute right not to provide evidence which may incriminate
him under the Turkish Constitution and, it is argued, the State of New Jersey’s statutes and laws.
Such privileges provide another bar to the Republic of Turkey’s ability to obtain relief under the
Statute. Yet again, the Republic of Turkey and its attorneys did not disclose same in its Ex Parte
Petition. However, that the Republic of Turkey and its attorneys pursued and obtained such relief
Ex Parte, demonstrates that that they abused process to prevent the innocent Mr. Cicek from
having the opportunity to raise his valid legal opposition to the relief ultimately obtained against
him without notice. This should come as no surprise, since the Republic of Turkey has eschewed
due process around the world for those allegedly supporting the Gulen Movement, which
President Erdogan has vowed to “destroy”, according to one well-regarded legal expert, who is
quoted herein.

Moreover, the Declaration of Viren Mascarhenas, Esq. of King & Spalding LLP, on
which the Ex Parte Petition was exclusively based, for ‘facts’, is strictly his opinion and is not
fact-based at all. When giving his opinions, Mr. Mascarhenas obviously never provided the fact
that criminal charges existed against Mr. Cicek in the Republic of Turkey, or that Mr. Cicek had
a right against self-incrimination.

Mr. Cicek thus hereby requests that the Order be vacated, and that the Petition should be

dismissed with prejudice. Further, and in the alternative, Mr. Cicek requests that the subpoenas
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 11 of 37 PagelD: 458

served on him be quashed, since they additionally seek to compel him to provide privileged
information to the Republic of Turkey, and otherwise are unduly burdensome.

In any event, this Court should not condone legal process which would expose an
American resident to potential criminal process, which here is in issue. Mr. Cicek would not
receive due process, would potentially be tortured, and would not be provided with competent
legal counsel or an unbiased judiciary should he incriminate himseif under the Republic of
Turkey’s outrageous and ongoing persecution, which violates all standards of human decency.
The barbaric nature of the Republic of Turkey’s crackdown against innocent civilians who wish
only the peaceful right to speak freely, think freely, assemble, and to worship--the most basic of
human rights which we have enshrined in our First Amendment--should not receive aid and
comfort under the Statute or in our courts. Thus, the Motion should be granted.

STATEMENT OF FACTS
A. The Treaty of Extradition and Mutual Assistance in Criminal Matters. |

On January 1, 1981, the Treaty between the United States and the Republic of Turkey,
took effect.? (Berutti Dec., Ex. H). Chapter II thereof concerns the providing of “Mutual
Assistance in Criminal Matters”, including the way documents related to criminal prosecutions
may be requested. Judicial assistance may be refused for certain reasons, including that the
alleged offense is one “which the Requested Party considers to be a political offense, or an
offense connected with a political offense.” There is no other way for the Republic of Turkey
legally to seek aid in its prosecution of those criminally charged under its laws who are in the

United States.

 

232 U.S.T. 3111 (effective January 1, 1981).
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 12 of 37 PagelD: 459

B. The Republic of Turkey failed te Disclose to the Court that Mr. Cicek is Wanted in
Turkey for Alleged Political ‘Crimes’.

The Statute may not be used to aid a foreign tribunal in a criminal matter once a person
who is the subject of an application for discovery under the Statute has been formally accused of
a crime. In bringing its Ex Parte Petition, the Republic of Turkey and its attorneys knowingly
failed to disclose the material facts to this Court that Mr. Cicek has been formally accused of
being a “criminal” and “terrorist” by the Republic of Turkey, dating back to July 2016. Pursuant
to the Orders issued against Mr. Cicek, he is subject to arrest, interrogation, seizure of assets and
other such ‘remedies’. (Berutti Dec., Exs. D-G). However, like hundreds of thousands--or even
millions--of other Turkish citizens, Mr. Cicek is suspected of supporting the Gulen Movement.
Consequently, his alleged crimes of terrorism are false, and merely are part of the Republic of
Turkey’s persecution of President Erdogan’s perceived political enemies, all of which point to
Mr. Cicek being accused of a political offense (or one connected with a political offense),
leaving the Treaty to be the Republic of Turkey’s only avenue for U.S. assistance with its
information-gathering against Mr. Cicek. The Treaty grants Mr. Cicek protection from the
Republic of Turkey’s extra-territorial efforts to persecute those believed to be associated with the
Gulen Movement, and especially should protect against misuse of the Statute as an end-run
around proper legal process.

Perhaps most troublesome is that the Republic of Turkey’s attorneys, King & Spalding,
almost certainly knew of the criminal actions being brought against Mr. Cicek. Based on the
Declaration and Brief supporting the £x Parte Petition, such criminal actions are believed to be a
matter of record in the pending arbitration which led to entry of the Ex Parte Order, leading to

issuance of the two subject subpoenas to Mr. Cicek. (See footnote 1, supra). Not only did the
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 13 of 37 PagelD: 460

attorneys fail to inform the Court, but they did not do so while successfully preventing Mr. Cicek
from objecting, by moving Ex Parte for an Order seeking discovery under the Statute.
Compounding such egregious behavior is that the attorneys’ actions aided the Republic of
Turkey in seeking information which likely will be used in an attempt to deprive Mr. Cicek of
his liberty and property in a manner which is widely condemned internationally, and which
presents the very real threat of torture, and the deprivation of Mr. Cicek’s basic human rights.
Cc, The Persecution of Members of the Gulen Movement by the Republic of Turkey.

The Turkey 2018 Human Rights Report, published by United States Department of State,
Bureau of Democracy, Human Rights and Labor, outlined the Republic of Turkey’s
governmental response to an alleged coup attempt that occurred in July 2016. Included in the
response was that authorities “dismissed or suspended more than 130,000 civil servants from
their jobs, arrested or imprisoned more than 80,000 citizens, and closed more than 1,500 non-
governmental organizations (NGOs) on terrorism-related grounds”. (Berutti Cert., Ex. I, p.1)
This was all done due to allegations of “ties to cleric Fethullah Gulen and his movement, accused
by the government of masterminding the alleged coup attempt, and designated by the Turkish
government as the ‘Fethullah Terrorist Organization (FETO)’”. Ud.) Further:

Human rights issues included reports of arbitrary killing; suspicious deaths of

persons in custody; forced disappearances; torture; arbitrary arrest and detention

of tens of thousands of persons, including opposition members of parliament,

lawyers, journalists, foreign citizens, and Turkish-national employees of the U.S.

Mission to Turkey for purported ties to “terrorist” groups or peaceful legitimate

speech; political prisoners, including numerous elected officials and academics;

closure of media outlets and criminal prosecution of individuals for criticizing

government policies or officials; blocking websites and content; severe restriction

of freedoms of assembly and association; restriction of freedom of movement;

and violence against women, and lesbian, gay, bisexual, transgender, and intersex

(LGBTD) persons, and members of other minorities.”

(Ud. pp. 1-2).
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 14 of 37 PagelD: 461

The report further discusses a wide variety of torture techniques; cruel and unusual
punishment used in Turkey, and degrading treatment, all of which is prohibited by Turkish law.
However, there continued to be ongoing to rising reports of individuals linked to the Gulen
Movement being subject to torture and mhumane practices, including “brutal interrogation
techniques aimed at extracting forced confessions and coercing detainees to incriminate others.”
Ud., pp. 4-5).

In addition, the Republic of Turkey’s legislature adopted new “antiterror legislation”,
pursuant to which a person could be detained without being charged for forty-eight (48) hours
for an “individual” offense, and up to seventy-two (72) hours for a “collective” offense. Such
periods could be extended twice with the approval of a judge, meaning that authorities could
hold a person without a charge for up to six days for individual offenses, and up to twelve days
for collective offenses. This has caused great concern for human rights organizations over the
increase in torture of numerous persons, including foreign citizens. Ud, p.10). Indeed, reports
provide that many attorneys refused to take cases for any individuals charged with ties to the
Gulen Movement for fear that they, themselves, would face prosecution. In addition, those
defense attorneys who have braved the potential persecution for representing those allegedly
associated with the Gulen Movement, have had their conversations with their clients recorded by
prosecutors, and have been denied access to their clients’ files for weeks and months, hampering
their ability to defend their clients. (/d., pp. 10-11).

The positions taken by the Republic of Turkey in extradition hearings of Gulen
Movement members--much like this Ex Parte Petition which did not seek extradition--have been
shams. An example is the case of three defendants who were previously arrested and to which

the Republic of Turkey sought extradition from the United Kingdom. The Republic of Turkey
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 15 of 37 PagelD: 462

outlined numerous offenses of the defendants, who countered that the trial against them was
solely politically motivated. (See Exhibit Q, Ruling in the Matter of Talip Buyuk, Ali Celik, and
Hamdi Akin Ipek, November 28, 2018 [hereafter “Buyuk’]). The original Indictment against the
three named defendants was over 2,000 pages long. As is the case here, in Buyuk, the Republic
of Turkey utilized a “Dual Criminality Test” strategy, which alleged that the defendants
committed two different sets of crimes, in an effort to have the three defendants extradited to
Turkey. Ud. Q, p. 2, #2 and p. 3, #6). In pertinent part, the defendants argued that their
prosecution was politically motivated; that it was impossible for them to receive a fair trial in
Turkey; that the prison conditions in Turkey were in violation of both Turkish and international
law; that they would suffer prejudicial/discriminatory treatment in custody if returned to Turkey;
and that the Republic of Turkey’s request was an abuse of process. (/d. p. 8, #38 and p. 10, #51).

The defendants called as an expert witness, Sir Jeffrey Jowell, a Professor of Law at
University College London, a former member of the Venice Commission, the former head of the
Bingham Centre on the Rule of Law, and a distinguished author on the Rule of Law in Turkey,
who was knighted “for his services to Human Rights, Democracy, and the Rule of Law.” (“Prof.
Jowell”) Gd. p. 11, #53). In summary, Prof. Jowell testified that the charges against the
defendants were politically motivated, that there was overwhelming evidence that none of the
defendants would receive a fair trial in Turkey, and that there was real risk that the defendants
would suffer violations in respect to the anticipated treatment/detention within the Turkish prison
system. Ud. p. 11, #55).

Prof. Jowell recounted the critical series of events occurring in Turkey in and after
December 2013. He noted that on December 17, 2013, numerous suspects were arrested and

detained, related to an investigation for bribery of public officials, and smuggling of large
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 16 of 37 PagelD: 463

quantities of gold out of the country. Among those arrested were three sons of Cabinet Ministers,
a high-profile Mayor from the ruling political party, and the manager of Turkey’s largest State-
owned bank. The investigation revealed an incriminating telephone conversation between then-
Prime Minister Recep Tayyip Erdogan (now President Erdogan), and his son, with the former
instructing the latter to hide a large sum of money from investigators. Prof. Jowell testified that:
with the onset of damaging corruption charges looming, the Turkish government
reacted by alleging that the investigation was part of an attempted judicial coup
instigated by what has been termed a ‘parallel structure’ inside the State of

‘Turkey, which was orchestrated by followers of Fethulah Gulen. Mr. Erdogan

called the FETO movement a terrorist organization, and vowed to locate and

‘destroy’ all of its members.

Ud. p 12, #56-58).

Prof. Jowell further testified that the next day, numerous police officers--many of them
high-ranking--were summarily removed from their positions. On December 25, 2013, newly
installed police officers summarily refused to carry out previously issued, and investigation-
related, search warrants and arrest warrants, including one upon Erdogan’s son. One prosecutor
who publicly denounced the government for obstructing the investigation, was removed.
“Important changes to certain aspects of criminal procedure were then hurriedly adopted,”
leading to an “extraordinary crackdown by the Turkish authorities.” Ud. p.12, #62). Prof. Joweil
then testified as to the “said corruption investigation” leading to the removal or relocation of tens

of thousands of police officers, civil servants, judges, and prosecutors, “by reason of their

purported support of and /or links to the Gulenist Movement.” (/d. p. 12, #63).°

 

3 Although the Republic of Turkey closed its investigation into the Erdogan-related corruption,
the United States did not. The U.S. initiated a case against Reza Zarrab, who cooperated with
U.S. authorities, leading to the conviction of Hakan.Atilla. (See Berutti Dec., Exs. T and U).

10
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 17 of 37 PagelD: 464

The Court determined that Prof. Jowell gave persuasive testimony that there is
“substantial evidence that this request [by the Turkish Government] is politically motivated” and
“that there are real risks ... for all three defendants ... by reason for their perceived political
opinions.” (See Exhibit Q, p.13, #66). The defendants then called a second witness, who
remained anonymous with approval of the Court, to testify. “Witness A” testified that he “was a
former member of the Turkish Judiciary who had fled the country fearing for his own safety”.
Ud. p. 13, #69), Witness A “provided the Court with a first-hand account of a number of
measures imposed by the Turkish government in recent times that raised serious concerns.” (a.
p. 13, #69). Witness A described “an unhealthy and unfair purge of the Judiciary” which
involved:

the removal of a considerable number of fellow Judges who were known to him

(directly or indirectly), and who he continues to hold in high regard as being

independent, reliable, and honest. He added that they were replaced by judges

whose independence was compromised and who were obligated to do the bidding

of the government.

(id. p.14, #70). Witness A testified that he learned certain criminal charges were brought against
him by the Turkish authorities, although he was unaware of the full details. He had no intention
of returning to Turkey, and strenuously denied being a part of the Gulen Movement or any other
movement or demonstration. Witness A stated that most of the judges that he worked with have
been imprisoned since being arrested in July 2016, “on the pretext of terror charges”, and that
“most remain in solitary confinement”. (fd. p.14, #73).

The Court took additional live witness testimony on behalf of the defendants, which was
also found to be credible, after which the defendants rested their case. Then, on its own accord,

the trial judge introduced his own document into evidence, about which he asserted:

the Turkish Ministry of Justice has produced an important document dated 8th
November 2018, which merits careful examination. f allowed this document to be

11
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 18 of 37 PagelD: 465

received into evidence after absorbing submissions from both parties as I was
satisfied that it was in the interests of justice to do so.

(Ud: p. 19, #102). The Judge relied on the hearsay document created by the Republic of Turkey
for exactly such situations, to be read into the record for extradition trials like these which are
brought against defendants who are being maliciously and falsely prosecuted in Turkey, at trials
where the Turkish government is the judge, jury, prosecutor and defense attorney. The document
provided, in effect, that there were a multitude of cases of acquittals for those accused of
offenses connected to their alleged membership in FETO; appeals resulted in many reversals;
and thus, the courts could not only rely on defense witnesses, statements, and evidence from the
police, but they must seek and hear every piece of evidence. Thus, by using a self-serving,
government-issued statement, dated 8th November 2018, the Republic of Turkey sought to
defeat the live and powerful testimony of Prof. Jowell, Witness A, and others.*

In making the determination not to extradite the defendants back to Turkey, the Judge
stated that “the evidence...satisfies me to the necessary standard that the decision to
prosecute...was politically motivated (Ze. by reason of their actual or purported political views
as alleged members and supporters of FETO) ... each defendant will face a real risk of ... ill
treatment in the event of return, again by reason of their actual or perceived political opinions
such that extradition must be refused.” Ud. p. 21, 115). The Judge further raised “serious
concerns about the prison conditions”, “such as deliberate ill-treatment of prisoners by staff or
fellow inmates.” (Ud. p. 22, #120). In addition, the Court found that there is “real and imminent

risk” to the lives of the defendants if extradited, and also that the Turkish authorities were

 

* The document later was effectively withdrawn by the Republic of Turkey. (See Berutti Dec.,
Ex. V).

12
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 19 of 37 PagelD: 466

“unable or unwilling to take appropriate preventative measures to reduce such risk” to the
defendants. (/d. p. 21, #116).

The Republic of Turkey appealed this Order twice, once on March 5, 2019 (Berutti Dec.,
Ex. R), and again on April 9, 2019. (Berutti Dec., Ex. 8). Both appeals failed. But the concerted
effort by the Republic of Turkey to overcome live testimony with a government-issued document
excusing its own misconduct, and then twice appealing an adverse decision, demonstrates that
the Republic of Turkey will stop at nothing to extradite alleged Gulen Movement supporters
from foreign countries.

The criminal procedure against Mr. Cicek dates to July 2016. A State of Emergency was
declared by the Republic of Turkey on July 21, 2016. (Berutti Dec., Ex. J, p. 2). The United
Nations notes that many of the twenty-two emergency Decrees promulgated thereafter bypassed
the Legislature and Constitutional Court of the Republic of Turkey, and “fall short of basic
human rights safeguards and Turkey’s obligations under international law.” (id) The Decrees
allow those working within their framework on behalf of the government to behave with
“tmpunity and lack of accountability by affording legal, administrative, criminal and financial
immunity to administrative authorities.” Ud.) Meanwhile, the Decrees resulted in:

arbitrary mass dismissals of civil servants and private sector employees; arbitrary

closure of civil society organizations, including prominent human rights non-

governmental organizations (NGOs) and media; arbitrary detention of people
arrested under the state of emergency measures; the use of torture and
ill-treatment during pretrial detention; restrictions of the rights to freedoms of
expression and of movement; arbitrary expropriation of private property; and
methods of collective punishment targeting family members of individuals
suspected of offences under the state of emergency.

(id.) Indeed, the United Nations further reports that one such Decree provided for dismissal of

judges and prosecutors who were allegedly linked to the Gulen Movement. Thus, “a large

number of judges and prosecutors were dismissed, arrested and detained since the failed coup

13
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 20 of 37 PagelD: 467

attempt; 4,240 Judges and prosecutors were dismissed through executive orders of the High
Counsel of Judges and Prosecutors, and the Constitutional Court dismissed two of its judges.”
Ud., pp. 12-13).

Further, by the time the U.N. Report was issued, at least 152,000 civil servants were
dismissed; massive dismissals of teachers and academics linked to the Gulen Movement
occurred; 159,506 arrests had been made under emergency Decrees; 1,719 “human rights,
humanitarians, lawyers’ associations, foundations, and NGO’s” had been permanently closed,
and “some 166 media outlets, including publishing houses, newspapers and magazines, news
agencies, television stations and radios” were liquidated. Over 300 journalists were arrested and
detained, approximately 100,000 websites were blocked, 50,000 passports were cancelled and
some “570 lawyers were arrested, 1,480 faced some kind of prosecution and 79 were sentenced
to long-term imprisonment”. (/d. at 2-3).

The United Kingdom, in its Country Policy and Information Note on Turkey: Gulenist
Movement (Berutti Dec., Ex. K, pp. 5-6), noted that the Gulen Movement is a term used to
describe those who follow the United States-based Mr. Gulen; “the movement is not a political
party, neither is it a religion. Gulen Movement supporters adhere to support for such things as
interfaith dialogue, modern education, ethics in education, media, business, and public life,” and
opposition to using Islam as a political ideology. Ud, pp. 16-17). The Gulen Movement “is
believed to have a large number of sympathisers in Turkey; some estimate the number to be in
the millions.” Of great importance to Mr. Cicek’s situation, which reasonably should strike
tremendous fear in him, is the following:

There have been reports of Turkish nationals living outside Turkey, who are

suspected by the Turkish authorities of involvement in the Gulenist movement,

having their passports cancelled and replaced with a one-day passport to use to
return to Turkey to be fried. Teachers and the military appear to have been

14
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 21 of 37 PagelD: 468

particularly affected. Others suspected of involvement in the Gulenist movement

may be prevented from leaving Turkey. In June 2017, it was thought that 140,000

people had had their passports cancelled.

(id, p. 8). “Persecution” is how the conditions faced by those fleeing prosecution by the
Republic of Turkey for their alleged ties to the Gulenist Movement have been described. (/d.)
The UK Home Office noted further 7d. p. 16):

The US DoS’ International Religious Freedom report covering 2016 noted, ‘The

media estimate there may be from 200,000 to four million people influenced by

the movement led by Muslim cleric Fethullah Gulen, which identifies itself as an

Islam-inspired civic, cultural, and educational movement. In 2013 the BBC stated

that the Gulenist movement had no formal structure, visible organization or

official membership, but there were said to be millions of followers in Turkey. In

2000, The Guardian stated that Gulen had “hundreds of thousands’ of supporters.

Of great significance to this matter is that “Fethullah Gulen has been living in exile in
the U.S. since 1999. The Turkish government has asked the U.S. government to extradite
him to Turkey.” (/d. p.18) (emphasis added). Although blaming Mr. Gulen for planning the
purported coup attempt, “Mr. Gulen denied the claims and has condemned the coup.” Ua. p. 20).
“Some of those convicted of crimes against the state have no direct links to the coup attempt, but
were jailed instead for protesting or expressing criticism of the increasingly authoritarian
governing style of President Recep Tayyip Erdogan.” Ud p. 35). It is alleged that prison
conditions in the Republic of Turkey have deteriorated to the point where “torture and
mistreatment in prisons have also increased over the last year. Prisoners have reported being held
in stress positions over prolonged periods, which also being subjected to sleep deprivation,
beatings, sexual abuse, and threats of rape.” Ud. p. 37) (See also p. 38, quoting an April 2017

New York Times article noting that those branded as ‘Gulenists’ are being subjected to “a lot of

serious torture.”)

15
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 22 of 37 PagelD: 469

The European Commission, in reviewing the Republic of Turkey’s suitability for joining
the European Union, assessed the Republic of Turkey (Berutti Dec., Ex. L). The Commission
asserted that while it is appropriate to take action to support democratic institutions in the wake
of the alleged coup attempt, “the broad scale and collective nature, and the disproportionality of
measures taken since the attempted coup under the state of emergency, such as widespread
dismissals, arrests, and detentions, continue to raise serious concers.” (/d@ at p. 3). The
European Commission continued (emphasis in original):

Overall, over 150,000 people have been taken into custedy since the state of

emergency began. This included a large number of critical voices. Over 78,000

people have been arrested based on terror-related charges, of which, at the end of

January 2018, 54,000 had been released pending trial with judicial control and

24,660 remained in pre-trial detention. Judicial processes involving suspected

members of the Gulen movement and coup plotters raised serious questions about

the respect of international standards. It is of particular concern that relatives of

suspects were directly or indirectly targeted by a series of measures, including

dismissal from public administration and confiscation or cancellation of passports.

A set of unofficial criteria were relied upon to determine alleged links to the

Gulen movement, including the attendance of a child at a school affiliated with

the organization, the deposit of money in the bank affiliated with the organization

or the possession of the mobile messaging application By Lock.

Freedom House, in its report Freedom in the World 2019, placed the Republic of Turkey
in the company of Russia, China, Iran, and Saudi Arabia as having “recently targeted political
dissidents abroad with practices such as harassment, extradition requests, kidnapping, and even
assassination.” (Berutti Dec., Ex. M, p. 6). It further noted that the Republic of Turkey “has
by its own account captured 104 of its citizens from 21 countries in the last two years in a
global crackdown on perceived enemies of the state.” (/d.) (emphasis added).

Meanwhile, the World Justice Project (“WJP”), in its Rule of Law Index 2019 (Berutti

Dec., Ex. N), presents a portrait of the rule of law in 126 countries by providing scores and

rankings based on eight factors: constraints on government powers, absence of corruption, open

16
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 23 of 37 PagelD: 470

government, fundamental rights, order and security, regulatory enforcement, civil justice, and
criminal justice, U/d. Introduction}. The country scores and rankings are derived from more than
120,000 household surveys and more than 3,800 expert surveys in 126 countries and
jurisdictions. The Index is the world’s most comprehensive database of its kind, and the only one
to rely principally on primary data, measuring countries’ adherence to the rule of law from the
perspective of ordinary people and their experiences. Ud). WJP ranked the Republic of
Turkey as number 109 out of 126 countries in overall score for following the rule of law,
behind even Iran. Of the thirteen nations of the Eastern Europe & Central Asia Region, WJP
ranked the Republic of Turkey last. (id p.18), And in the rankings for “Constraints on
Government Powers”, the Republic of Turkey ranked number 123 out of 126, ahead of only
Cambodia, Nicaragua, and Venezuela. (/d. p. 22).

The Republic of Turkey ranked 122 of 126 in Fundamental Rights, which:

recognizes that a system of positive law that fails to respect core human rights

established under international law is at best ‘rule by law’ and does not deserve to

be called a rule of law system. Since there are so many other indices that address

human rights, and as it would be impossible for the Index to assess adherence to

the full range of rights, this factor focuses on a relatively modest menu of rights

that are firmly established under the Universal Declaration of Human Rights and

are most closely related to rule of law concerns.
(d., p. 25). In the WJS breakdown of questions from Turkey’s individualized household survey,
only 8.6 percent of those surveyed believed that there was “no improper government influence”
in the government; less than half of those surveyed believed there was due process of law; and
only one-third of those surveyed believed that there was no discrimination in the government.

Further, most people feit that there was discrimination of their “fundamental rights”, such as

freedom of expression, and religion, right to privacy, and freedom of association. (/d. p. 147).

17
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 24 of 37 PagelD: 471

Human Rights Watch reports that of the 48,924 Turks who were imprisoned on terrorism
charges, “34,241 were held for alleged Gulenist (FETO) links ...” (Berutti Dec., Ex. O, p.2).
Further, Human Rights Watch asserts (p. 6):

Turkish authorities continued to seek the extradition of alleged Gulen supporters,

many of them teachers, from countries around the world. Without adhering to

legal due process, security services in countries including Kosovo and Moldova

cooperated with Turkish agents during the year to apprehend and transfer Turkish

citizens to Turkey where they were detained and prosecuted.

None of this was disclosed to the Court in the Petition. Rather, review of the Declaration
of Viren Mascarenhas and the supporting Brief may reasonably lead the reader to believe that
Mr. Cicek is a New Jersey resident who is part of a small, radical, and dangerous group which

needs to be brought to justice. The Republic of Turkey and its attorneys flipped the truth on its

head so as to create terror in the victim, not to aid in eliminating terror.

18
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 25 of 37 PagelD: 472

LEGAL ARGUMENT
POINT I

THE ORDER GRANTING THE REPUBLIC OF TURKEY THE RIGHT TO SERVE
SUBPOENAS SHOULD BE VACATED, PURSUANT TO FED . R. CIV. P. 60(B), DUE
TO ITS FRAUDS, MISREPRESENTATION, AND MISCONDUCT, AND THAT OF ITS
ATTORNEYS, AND THE LACK OF DUE PROCESS AFFORDED MR. CICEK.

The Order granting the Republic of Turkey a right to serve subpoenas was a fraud on the
Court perpetrated by both the Republic of Turkey itself, and probably it attorneys. As a result,
the Ex Parte Order permitting service of subpoenas on Mr. Cicek, pursuant to the Statute, should
be vacated pursuant to Fed. R. Civ. P. 60(b).

Pursuant to Fed, R. Civ. P. 60(c), “[a] motion under Rule 60(b) must be made within a
reasonable time--and for reasons (1), (2), and (3) no more than a year after the entry of the
judgment or order or the date of the proceeding.” As the Order was entered on December 9,
2019, this motion is brought in ample time. Fed. R. Civ. P. 60(b)(3) provides: “On motion and
just terms, the court may relieve a party or its legal representative from a fina! judgment, order,

or proceeding for ... fraud (whether previously called intrinsic or extrinsic), misrepresentation,

or misconduct by an opposing party.”

While Rule 60(b)(3) clearly requires the moving party to “show that the adverse
party committed a deliberate act that adversely impacted the fairness of the
relevant legal proceeding [in] question,” Jordan, 1996 WL 528950, at *6, neither
the rule itself nor its official commentary provide a specific definition of “fraud.”
Likewise, this Court and the Supreme Court have never identified with precision
what constitutes “fraud” for purposes of secking relief under Rule 60(b)(3). See
id. at *6 (failing to define fraud for purposes of Rule 60(b)(3), but indicating that
“*fraud’ can be interpreted as reaching deliberate omissions when a response is
required by law or when the nonmoving party has volunteered information that
would be misleading without the omitted material’’).

 

> We note that the Ex Parte Order is final, as following its entry and service of subpoenas on Mr.
Cicek based on the authority granted thereby, this case was terminated on January 10, 2020.

19
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 26 of 37 PagelD: 473

Info-Hold, Inc. v. Sound Merch., Inc., 538 F.3d 448, 455 (6th Cir. 2008).

“A litigant who has engaged in misconduct is not entitled to ‘the benefit of calculation,
which can be little better than speculation, as to the extent of the wrong inflicted upon his
opponent.’” Seaboldt v. Pennsylvania R. Co., 290 F.2d 296, 300 (3d Cir. 1961) (quoting
Minneapolis, St. Paul & S.S. Marie Ry. Co. v. Moquin, 283 U.S. 520, 521-522 (1931). “In order
to sustain the burden of proving fraud and misrepresentation under Rule 60(b)(3), the evidence
must be clear and convincing.” Floorgraphics Inc. v. News Am. Mktg. In-Store Servs., Inc., 434
Fed. Appx. 109, 111 (3d Cir. 2011) (citing Brown v. Pennsylvania Railroad Company, F.2d 522,
527 (3d Cir. 1960)). When evaluating Rule 60(b)(3) motions, the 6th Circuit employed “the
following general definition of fraud: Fraud is the knowing misrepresentation of a material fact,
or concealment of the same when there is a duty to disclose, done to induce another to act to his
or her detriment.” Info-Hold, Inc., supra, 538 F.3d at 456.

In the case sub judice, the Republic of Turkey and, probably, its attorneys, knowingly
failed to disclose that the Republic of Turkey has issued criminal process allowing authorities to
engage in wide-reaching searches and seizures both of Mr. Cicek and his personal property,
based on the formal criminal accusation that he is a terrorist who supports the Gulen Movement.
Such searches and seizures of persons and things are part of a worldwide persecution in which
the Republic of Turkey is engaged against tens of thousands of other suspected supporters of the
Gulen Movement around the globe. Thus, Mr. Cicek’s very liberty has been threatened under the
guise of a third-party subpoena arising from an international arbitration--an international
arbitration in which the criminal accusations against Mr. Cicek’ by the Republic of Turkey are
almost certainly in issue. And the same attorneys represent the Republic of Turkey in that action,

as represent the Republic of Turkey (pro hac vice) in this action. Thus, assuming the correctness

20
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 27 of 37 PagelD: 474

of the belief that they are fully aware of the criminal complaints lodged by their client against
Mr. Cicek, they knowingly committed a fraud of omission on the Court.®
The Statute provides, in pertinent part, as follows (emphasis added):

(a) The district court of the district in which a person resides or is found may
order him to give his testimony or statement or to produce a document or other
thing for use in a proceeding in a foreign or international tribunal, including
criminal investigations conducted before formal accusation. The order may be
made pursuant to a letter rogatory issued, or request made, by a foreign or
international tribunal or upon the application of any interested person and may
direct that the testimony or statement be given, or the document or other thing be
produced, before a person appointed by the court. By virtue of his appointment,
the person appointed has power to administer any necessary oath and take the
testimony or statement. The order may prescribe the practice and procedure,
which may be in whole or part the practice and procedure of the foreign country
or the international tribunal, for taking the testimeny or statement or producing
the document or other thing. To the extent that the order does not prescribe
otherwise, the testimony or statement shall be taken, and the document or other
thing produced, in accordance with the Federal Rules of Civil Procedure.

A person may not be compelled to give his testimony or statement or to

produce a document or other thing in violation of any legally applicable

privilege.

Here, evidence supports that Mr. Cicek has been formally accused of being a criminal
“terrorist” member of the Gulen Movement. The information sought in this action is but a ‘back
door’ to obtain documents and testimony which may incriminate Mr. Cicek vis-a-vis the criminal

accusations made against him by the Republic of Turkey, which will certainly want to extradite

him. Such effort is improper, and it circumvents the Treaty. Further, the subpoenas aftempt to

 

6 We understand the arbitration to be subject to confidentiality. Yet the arbitration purportedly
served as basis for the Order, the Petition in support of which, Mr. Cicek alleges, falsely
describes the Gulen Movement and his purported ties to it--thus making him appear to be a
terrorist. Consequently, King & Spalding should be compelled immediately to turn over all of the
arbitration submissions so that an informed assessment can be made as to whether they purposely
failed to disclose their knowledge of the criminal proceedings against Mr. Cicek. If
confidentiality is critical, such submissions can be turned over for in camera review by the
Court.

21
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 28 of 37 PagelD: 475

compel Mr. Cicek to give evidence against himself. While the Fifth Amendment right against
self-incrimination does not apply to testimony which legitimately may lead to incrimination in a
foreign jurisdiction, U.S. v. Balsys, 524 U.S. 666 (1998), New Jersey has not determined whether
the limitation of Balsys applies to residents within the State. “There is no counterpart in the New
Jersey Constitution to the Sth Amendment of the U.S. Constitution.” Biunno, Weissbard &
Zegas, Current N.J. Rules of Evidence (GANN), Comment 1 to Rule 503,

In New Jersey, the privilege is derived from the common law and is codified in

our statutes and rules. State vy. Reed, 133 N.J. 237, 250 (1993); see NSA.

2A:84A—19; NRE. 503. Its importance is not diminished by the lack of specific

constitutional articulation; rather, from colonial times, “New Jersey has

recognized the right against self-incrimination and has consistently and

vigorously protected that right.” Reed, supra, 133 N.J. at 250.
State v. P.Z., 152 NJ. 86, 101 (1997). The State recognized “the right of a person fo remain
silent unless he chooses to speak in the unfettered exercise of his own free will, and to suffer no
penalty ... for such silence.’” State v. Camacho, 218 N.J. 533, 543 (2014) (quoting P.Z.). In State
v, Strong, 110 NJ. 383, 595 (1988), the New Jersey Supreme Court expressed that the privilege
against self-incrimination in the State is broader than that provided under the 5th Amendment,
writing (emphasis added):

We conclude therefore that the fifth amendment mandates the strictest scrutiny of

and the strongest protections against possible prosecutorial misuse of testimony

with respect to a witness who had earlier been compelled to testify under the grant

of immunity. We add that our state-law privilege against self-incrimination is,

if anything, more protective than the fifth amendment.

Thus, it is reasonable to assume that the New Jersey Supreme Court would determine the
question of whether the privilege applies in favor of those reasonably in fear of foreign criminal

prosecution in a manner closer to Justice Ginsburg’s dissent in Balsys, supra, 524 U.S. at 701-02

(R.B. Ginsburg, J., dissenting) (emphasis added):

22
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 29 of 37 PagelD: 476

The privilege against self-incrimination, “closely linked historically with the
abolition of torture,” is properly regarded as a “landmar|k] in man's
struggle to make himself civilized.” E. Griswold, The Fifth Amendment Today 7
(1955); see id., at 8 (Fifth Amendment expresses “one of the fundamental
decencies in the relation we have developed between government and man”). In
my view, the Fifth Amendment privilege against self-incrimination prescribes a
rule of conduct generally to be followed by our Nation's officialdom. It counsels
officers of the United States (and of any State of the United States) against
extracting testimony when the person examined reasonably fears that his words
would be used against him in a later criminal prosecution. As a restraint on
compelling a person to bear witness against himself, the Amendment
ordinarily should command the respect of United States interrogators,
whether the prosecution reasonably feared by the examinee is domestic or
foreign. Cf. DAT Memorial Fund Ltd. v. Agency for International Development,
887 F.2d 275, 307-308 (C.A.D.C.1989) (R.B. Ginsburg, J., concurring in part and
dissenting in part) (“just as our flag carries its message ... both at home and
abroad, so does our Constitution and the values it expresses”) (citation and
internal quotation marks omitted); United States v. Tiede, 86 F.R.D. 227 (U.S.
Ct.Berlin 1979) (foreign national accused of hijacking Polish aircraft abroad was
tried under German substantive law in Berlin in a court created by United States;
U.S. court held foreign national entitled to jury trial as a matter of constitutional
right). On this understanding of the “fundamental decenc[y]” the Fifth
Amendment embodies, “its expression of our view of civilized governmental
conduct,” Griswold, supra, at 8, 9, [join Justice BREYER's dissenting opinion.

Similarly, it is reasonable to assume that the New Jersey Supreme Court would
concur with Justice Breyer (joined by Justice Ginsburg), who dissented in Balsys, in
pertinent part, as follows Ud. at 702-03 (S. Breyer, J., dissenting) (bolded emphasis

added):

Were Aloyzas Balsys to face even a theoretical possibility that his testimony
could lead a State to prosecute him for murder, the Fifth Amendment would
prohibit the Federal Government from compelling that testimony. The Court
concludes, however, that the Fifth Amendment does not prohibit compulsion here
because Balsys faces a real and substantial danger of prosecution not, say, by
California, but by a foreign nation. The Fifth Amendment, however, provides
that “[njo person ... shall be compelled in any criminal case to be a witness
against himself.” U.S. Const., Amdt. 5 (emphasis added). This Court has not read
the words “any criminal case” to limit application of the Clause to only federal
criminal cases. See Murphy v. Waterfront Comm'n of N.Y. Harbor, 378 U.S. 52
(1964). That precedent, as well as the basic principles underlying the privilege,
convince me that the Fifth Amendment's privilege against self-incrimination
should encompass not only feared domestic prosecutions, but also feared

23
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 30 of 37 PagelD: 477

foreign prosecutions where the danger of an actual foreign prosecution is
substantial.

Moreover, regardless of whether New Jersey provides Mr. Cicek a right not to provide
evidence against himself related to criminal proceedings in a foreign jurisdiction, he maintains
the absolute constitutional right against having to provide such testimony under the Turkish
Constitution. (Berutti Dec., Ex. C). Specifically, Article 38/5 of the Turkish Constitution
explicitly provides that “No one shall be compelled to make a statement that would
incriminate himself/herself or his/her legal next of kin, or to present such incriminating
evidence.” (emphasis added).

Certainly, the subpoenas thus attempt to compel Mr. Cicek to provide documents and to
give testimony against himself, although he is the subject of criminal accusations in Turkey, in
violation of the legally applicable privilege with respect to the Republic of Turkey’s prosecution
of its own citizens. Under such circumstance, Mr. Cicek cannot be compelled to give testimony
or provide documents that may be used by the Republic of Turkey in such prosecution. The
failure of the Republic of Turkey and its attorneys to reveal Mr. Cicek’s fundamental right
against self-incrimination enshrined within the Turkish Constitution is yet another revelation that
the Order was entered, based on fraud, misrepresentation, and misconduct, which caused the
Statute to be misapplied. Thus, at present, Mr. Cicek has been compelled by the resulting
subpoenas to give testimony and to provide documents in violation of the privileges that the
Constitution of Turkey and, it is submitted, New Jersey’s statutes and laws (see, e.g. N.JRE.
503; N.JS.A. 2A:84A-19), provide him--which is directly contradictory of the right to relief
pursuant to the Statute.

Further, in its application, the Republic of Turkey asserted that pursuant to Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241 (2004), it satisfied discretionary factors which must

24
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 31 of 37 PagelD: 478

be considered for relief under the Statute. However, given the criminal proceedings pending
against Mr. Cicek, those factors could not have been satisfied had there been full disclosure. As
noted in In re Lazaridis, 865 F. Supp. 2d 521, 526 (D.N.J. 2011), the four discretionary factors of
Intel Corp. are found at 542 U.S. 264-65, and are the following (emphasis added):

Additionally, a court can consider four discretionary factors in deciding whether

to grant a § 1782 application: (1) whether the person from whom discovery is

sought is a participant in the foreign proceeding, such that the discovery is

accessible without the aid of § 1782; (2) the nature of the foreign tribunal, the

character of the foreign proceedings, and the receptivity of the foreign
government or court to accept U.S. federal court assistance; (3) whether the

§ 1782 request conceals an attempt to circumvent foreign proof gathering

restrictions; and (4) whether the subpoena is unduly burdensome.

The Republic of Turkey and its attorneys knew, or should have known, of the formal
criminal accusations made against Mr. Cicek and, thus, were obligated to disclose all such
material facts in support of its Ex Parte application pursuant to 28 U.S.C. § 1782 (the “Statute”).
See, e.g., Fed. R. Civ. P. 11(b) (Representations to the Court); NJR.P.C. 3.1 (Meritorious
Claims and Contentions); N./.R.P.C. 3.3 (Candor Toward the Tribunal); N..R.P.C. 3.4 (Fairness
to Opposing Party and Counsel). Instead, the Republic of Turkey, through its attorneys,
knowingly sought and obtained an Ex Parte discovery Order, despite the Statute’s specific
prohibition against its application to third parties formally accused of criminal conduct.

The actions of the Republic of Turkey and its attorneys in obtaining the Ex Parte Order
plainly were fraudulent, were based on material omissions and/or misrepresentations, and were
the product of misconduct. The truth was concealed from the Court. Such conduct is both
shocking and unconscionable. Further, such efforts have threatened Mr. Cicek’s liberty and

property interests, which under the circumstances of the Republic of Turkey’s actions

worldwide, is terrifying and beastly. Thus, the failure of the Republic of Turkey and its attorneys

25
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 32 of 37 PagelD: 479

to reveal the formal criminal actions against Mr. Cicek clearly and convincingly constituted a
material omission and, thus, was fraudulent as defined by Fed. R. Civ. P. 60(b)(3).

The Republic of Turkey could not legally have succeeded in its Ex Parte application.
Further, the Republic of Turkey unquestionably is attempting to circumvent foreign proof
gathering restrictions, given the Treaty’s existence. The Republic of Turkey and its attorneys
have sought this ‘back door’ discovery from Mr. Cicek because they would not be able to obtain
such discovery had they utilized proper legal channels in an attempt to gather information and
testimony from Mr. Cicek. Specifically, the Treaty provides, at Article 22, titled “Refusal of
Mutual Assistance”, in pertinent part (emphasis added):

(1) Judicial assistance may be refused:

(a) If the investigation or proceedings concern:

(i) An offense which the Requested Party considers to be a
political offense or an offense connected with a political offense.

(Berutti Dec., Ex. H). The United States plainty views the prosecution of purported supporters of
the Gulen Movement to be persecution, as do all civilized governments. Thus, the political
nature of the alleged crimes would not have been given aid and comfort by our Federal
government, the same way our Federal government has not extradited Mr. Gulen himself.
Compounding the fraudulent nature of the Republic of Turkey and its attorneys’ actions
is that they pursued the Order Ex Parte, such that Mr. Cicek did not have an opportunity to
oppose entry of the Order in the first instance. The Statute does not provide that such a final
Order may be entered without notice. Thus, although the Order specifies that Mr. Cicek may
seek modification or vacation of such Order, it should not have been entered in the first instance
without the Court hearing from Mr. Cicek following his being served, and being provided

reasonable notice with opportunity to object.

26
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 33 of 37 PagelD: 480

In Fuentes y. Shevin, 407 U.S. 67, 80 (1972) (emphasis added), the United States

Supreme Court held:

For more than a century the central meaning of procedural due process has been

clear: ‘Parties whose rights are to be affected are entitled to be heard; and in

order that they may enjoy that right they must first be notified.’ Baldwin v. Hale,

1 Wall. 223, 233. See Windsor v. McVeigh, 93 U.S. 274; Hovey v. Elliott, 167

U.S. 409; Grannis v. Oredean, 234 U.S. 385. It is equally fundamental that the

right to notice and an opportunity to be heard ‘must be granted at a

meaningful time and in a meaningful manner.’ Armstrong v. Manzo, 380 U.S.

545, 552.

Yet here, an Order was entered without any notice being given to Mr. Cicek in advance
thereof, such that he had no opportunity to object to such relief. Thus, the Order justly should
also be set aside pursuant to Fed. R. Civ. P. 60(b)(6), since the lack of due process constitutes a
“reason that justifies relief”, and otherwise renders the Order void, such that application of Fed.
R. Civ, P, 60(6)(4) applies. See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271
(2010) (“Rule 60(b)(4) applies only in the rare instance where a judgment is premised either on a
certain type of jurisdictional error or on a violation of due process that deprives a party of notice
or the opportunity to be heard.”).

Had Mr. Cicek been afforded his rightful opportunity to oppose entry of the Order, the
Court would have been educated on why the Republic of Turkey cannot be trusted to be
forthright with the Court. By allowing the Republic of Turkey to obtain documentary and
testimonial evidence from Mr. Cicek, the Republic of Turkey and its attorneys have deputized
this Court, which is acting unwittingly due to the Petitioner’s material omissions, through its

attorneys, to aid in a world-condemned persecution of potentially millions of alleged supporters

of the Gulen Movement. Even if there were not already formal criminal accusations made

against Mr. Cicek, the evidence of the Republic of Turkey’s widespread human rights abuses

could have been considered as a discretionary factor prior to the Court making the determination

27
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 34 of 37 PagelID: 481

of whether to grant an Order pursuant to the Statute. As noted by the Ninth Circuit Court of
Appeals:

The language of § 1782 itself does not provide specific guidance to district courts

in exercising such discretion. The accompanying legislative history, however,

does articulate several factors that district courts may consider in deciding

whether to grant assistance under the statute: “[T]he court may take into

account the nature and attitudes of the government of the country from
which the request emanates and the character of the proceedings in that

country.” S.Rep. No. 88-1580, 88th Cong., 2d Sess. (1963), reprinted in 1964

U.S.C.C.A.N. 3782, 3788.

United States v. Sealed I, Letter of Request for Legal Assistance from the Deputy Prosecutor
Gen. of the Russian Fed'n, 235 F.3d 1200, 1206 (9th Cir. 2000) (emphasis added).

Under the circumstances, there is no room to believe that the Republic of Turkey acted in
good faith. The Ex Parte Order was entered based on the Republic of Turkey and its attorneys’
fraud, misrepresentation, and misconduct, and was entered without notice to Mr. Cicek. Had the
Republic of Turkey been forthcoming, and/or had Mr. Cicek been given the opportunity to
oppose the application as should have occurred, it would have been clear that the Order should
not have been entered as a matter of law (given existing criminal accusations and/or the Treaty)

and/or as a matter of discretion (the nature of the regime seeking the information). Thus, the

Order must be vacated pursuant to Fed. R. Civ. P. 60(b)(3), (4), and/or (6).

28
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 35 of 37 PagelD: 482

POINT
THE SUBPOENAS SHOULD BE QUASHED.

To the extent that the Order may not be vacated pursuant to Fed. R. Civ. P. 60(b), the
subpoenas should be quashed pursuant to Fed. R. Civ. P. 45(d)(3), since they require disclosure
of privileged material, and otherwise are unduly burdensome.

Fed. R. Civ. P. 45(d)(3) provides, in pertinent part, that subpoenas must be quashed
where they require “disclosure of privileged or other protected matter, if no exception or waiver
applies”; or “subjects a person to undue burden.”

“If the subpoenaed nonparty ... asserts that disclosure would subject it to undue burden
under Rule 45(d)(3)(A), it must show that disclosure will cause it a ‘clearly defined and serious
injury.’” State Farm Mut. Auto. Ins. Co. v. Warren Chiropractic & Rehab Clinic, P.C., 315
F.R.D. 220, 224 (E.D. Mich. 2016). In In re. Domestic Drywall Antitrust Litig., 300 F.R.D. 234,
239 (E.D. Pa. 2014), the Court recently examined the factors used in determining whether the
subpoenaed request should be quashed under Fed. R. Civ. P. 45(d)(3):

[When] the subpoenaed nonparty demonstrates a “clearly defined and serious
injury” for a claim of undue burden under Rule 45(d)(3)(A), the Court conducts a
balancing test, discussed below, in which it weighs the subpoenaing party's
interest in disclosure and the subpoenaed nonparty's interest in non-disclosure to
determine whether the burden on the subpoenaed nonparty 1s, in fact, undue. If the
subpoenaed nonparty demonstrates a “clearly defined and serious injury” for a
claim of protection under Rule 45(d)(3)(B), an additional step is required. The
burden shifts to the subpoenaing party to show “a substantial need for the
testimony or material that cannot be otherwise met without undue hardship,”
Fed. R.Civ.P. 45(d)3)(C)G), and demonstrate “that the subpoenaed [nonparty]
will be reasonably compensated,” id. 45(d)(3)(C)\Gi). If the subpoenaing party
makes this showing of substantial need, the Court then weighs the interests in the
disclosures.

This balancing test requires a Court to weigh (1) the relevance, (2) need, (3) and
confidentiality of the requested materials, as well as (4) the harm that compliance
would cause the subpoenaed nonparty. Mannington Mills, Inc. v. Armstrong

29
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 36 of 37 PagelD: 483

World Indus., Inc., 206 F.R.D. 525, 529 (D.Del.2002) (“[E]ven if the information

sought is relevant, discovery is not allowed where no need is shown, or where

compliance is unduly burdensome, or where the potential harm caused by

production outweighs the benefit.”). A court should be “particularly sensitive to

weighing the probative value of the information sought against the burden of

production on [a] nonparty.” Fears v. Wilhelmina Model Agency, Inc., Case No.

02-cv-4911, 2004 WL 719185, at *1 (S.D.N.Y. Apr. 1, 2004).

Here, the Republic of Turkey and its attorneys served subpoenas which would compel
Mr. Cicek to give evidence against himself vis-a-vis Turkish criminal proceedings, under the
guise of having a need for such documents in a foreign arbitration. Mr. Cicek has amply
demonsirated the dangers he faces should he be compelled to respond to the subpoenas despite
their noted contradiction of his rights against self-incrimination in the Republic of Turkey and,
probably, the State of New Jersey. No reason can be given by the Republic of Turkey which
supports the contention that its need for such information for the arbitration eclipses Mr. Cicek’s

rights as set forth above, either from the perspective of “need”, or from the perspective of a

applying a balancing test of prospective harm versus need.

30
Case 2:19-cv-20107-ES-SCM Document 11-1 Filed 01/21/20 Page 37 of 37 PagelD: 484

CONCLUSION

Based on the foregoing, the Order should be vacated as it is based on the fraud,
misrepresentations and misconduct of the Republic of Turkey. Further, Mr. Cicek was denied
due process since he was not provided notice of the Ex Parte Petition, or a right to be heard in
objection thereto. Had he been provided with such an opportunity, Mr. Cicek would have been
able to demonstrate that the Statute and Treaty prohibited entry of the Order, and that the nature
of the Republic of Turkey’s conduct, vis-a-vis alleged associates of the Gulen Movement, was
reason for the Court not to exercise its broad statutory discretion. Thus, the Order should be
vacated, and the Petition dismissed, pursuant to Fed. R. Civ. P. 60(b).

Alternatively, the subpoenas should be quashed, pursuant to F. Fed. R. Civ. P. 45(d)(3),
since they require Mr. Cicek to disclose privileged information, and are otherwise unduly
burdensome.

Respectfully submitted,

WEINER LAW GROUP LLP

By: si Kouald 4f, Geratte

Ronald A. Berutti

A Member of the Firm

629 Parsippany Road

P.O. Box 438

Parsippany, NJ 07054-0438
Phone (973) 403-1100
rberutti@weiner.law

Dated: January 20, 2020

1735925 1.doc

31
